IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-10447
                          (Summary Calendar)



WILBUR L. WILLIS,

                                                   Plaintiff-Appellant,

                                 versus


ITT EDUCATIONAL SERVICES, INC.,
d/b/a ITT TECHNICAL INSTITUTE,

                                                   Defendant-Appellee.




             Appeal from the United States District Court
                  For the Northern District of Texas
                              (95-CV-1966)

                           February 10, 1998


Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In this Title VII employment discrimination case, Plaintiff-

Appellant Wilbur L. Willis appeals from the district court’s grant

of summary judgment, dismissing his action against Defendant-

Appellee   ITT   Educational   Services,   Inc.,   d/b/a   ITT   Technical

Institute.     After reviewing de novo all of the facts as presented


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
by the parties, we reach the same conclusion as did the district

court —— for the reasons advanced by that court —— and append

hereto a copy of the transcript of the district court’s oral

ruling.2    Accordingly, the judgment of the district court, is, in

all   respects,      affirmed    at    appellant’s   cost.      The   parties’

respective motions for attorney’s fees are denied.

AFFIRMED;    costs    assessed    to    Appellant;   parties’    motions   for

attorney’s fees denied




      2
      When Appellant refused to include in the record on appeal a
transcript of the portion of the summary judgment hearing
containing the ruling of the district court, we ordered a
transcript prepared, the costs of which are assessed as costs of
this appeal.